563 S.W.2d 238 (1978)
Gene SMITH, Trustee and Independent Executor, Petitioner,
v.
Mildred Ann BRAMHALL, Individually a/n/f, Respondent.
No. B-7147.
Supreme Court of Texas.
March 1, 1978.
*239 Clark Langford, Waxahachie, for petitioner.
Don R. Stout and Gene Knize, Waxahachie, for respondent.
PER CURIAM.
The application for writ of error is denied with the notation, "Refused. No Reversible Error." Our action should not be interpreted as approving the conclusion of the Court of Civil Appeals that "unpaid child support is ... a debt for which judgment may be taken." 556 S.W.2d 112, 113. Section 14.09(c) of the Texas Family Code provides only that unpaid child support may be reduced to judgment and enforced by the same means as a judgment for a debt, not that such sums are debts.